 Case 1:19-cv-00096-NLH-JS Document 10 Filed 03/08/19 Page 1 of 7 PageID: 41




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


DAVID SPAHR,
                        Plaintiff,
v.                                                     Civil No. 1:19-CV-00096
                                                       Hon. Noel L. Hillman, U.S.D.J.
SALEM BOTANICALS CORPORATION,

                        Defendant.




                                            ANSWER

       Salem Botanicals Corporation (“Salem” or “Defendant”), by and through its attorneys,

Hodgson Russ LLP, hereby answers the Complaint filed by Plaintiff, David Spahr (“Plaintiff” or

“Spahr”), as follows:


                                       GENERAL DENIAL

       Except as otherwise expressly recognized herein Salem denies each and every allegation

contained in the Complaint and denies any liability to Plaintiff.    Pursuant to Rule 8(d) of the

Federal Rules of Civil Procedure, averments in the Complaint to which no responsive pleading is

required shall be deemed as denied. Salem expressly reserves the right to seek to amend and/or

supplement its Answer as may be necessary.


                                     NATURE OF THE ACTION


       1.      In response to Paragraph 1, Defendant admits that the Complaint purports to bring

this action under the asserted statutes and laws. Except as expressly admitted, to the extent a


                                                 1
 Case 1:19-cv-00096-NLH-JS Document 10 Filed 03/08/19 Page 2 of 7 PageID: 42



further response is required, Salem denies the allegations contained in Paragraph 1 of the

Complaint.

                                 JURISDICTION AND VENUE


        2.      Salem admits that this Court has subject matter jurisdiction but otherwise denies

the remaining allegations contained in Paragraph 2 of the Complaint.

        3.      Salem admits that this Court has personal jurisdiction over Salem but otherwise

denies the remaining allegations contained in Paragraph 3 of the Complaint.

        4.      Salem admits that this is one district in which venue is proper and denies the

remaining allegations contained in Paragraph 4 of the Complaint.

                                          THE PARTIES

        5.      In response to the allegations in Paragraph 5 of the Complaint, Salem lacks any

information sufficient to form a belief as to the truth of the allegations therein, and on that basis,

denies same.

        6.      In response to the allegations in Paragraph 6 of the Complaint, Salem admits the

allegation therein.



                                    STATEMENT OF FACTS

        7.      In response to the allegations in Paragraph 7 of the Complaint, Salem lacks any

information sufficient to form a belief as to the truth of the allegations therein, and on that basis,

denies same.

        8.      In response to the allegations in Paragraph 8 of the Complaint, Salem lacks any

information sufficient to form a belief as to the truth of the allegations therein, and on that basis,

denies same.

                                                   2
 Case 1:19-cv-00096-NLH-JS Document 10 Filed 03/08/19 Page 3 of 7 PageID: 43



       9.      In response to the allegations in Paragraph 9 of the Complaint, Salem lacks any

information sufficient to form a belief as to the truth of the allegations therein, and on that basis,

denies same.

       10.     In response to the allegations in Paragraph 10 of the Complaint, Salem denies the

allegations therein.

       11.     In response to the allegations in Paragraph 11 of the Complaint, Salem denies the

allegations therein.

       12.     In response to the allegations in Paragraph 12 of the Complaint, Salem denies the

allegations therein.

       13.     In response to the allegations in Paragraph 13 of the Complaint, Salem lacks any

information sufficient to form a belief as to the truth of the allegations therein, and on that basis,

denies same.



                                FIRST CAUSE OF ACTION
                        (Copyright Infringement – 17 U.S.C. §106, 501)


       14.     Salem repeats and realleges its responses to the allegations set forth in Paragraphs

1 through 13 of the Complaint as if fully set forth herein.

       15.     In response to the allegations in Paragraph 15 of the Complaint, Salem lacks any

information sufficient to form a belief as to the truth of the allegations therein, and on that basis,

denies same.

       16.     In response to the allegations in Paragraph 16 of the Complaint, Salem denies the

allegations therein.




                                                   3
 Case 1:19-cv-00096-NLH-JS Document 10 Filed 03/08/19 Page 4 of 7 PageID: 44



        17.     In response to the allegations in Paragraph 17 of the Complaint, Salem denies the

allegations therein.

        18.     In response to the allegations in Paragraph 18 of the Complaint, Salem denies the

allegations therein.

        19.     In response to the allegations in Paragraph 19 of the Complaint, Salem denies the

allegations therein.

        20.     In response to the allegations in Paragraph 20 of the Complaint, Salem denies the

allegations therein.



                                    AFFIRMATIVE DEFENSES

        Salem asserts the following defenses without prejudice to the denials in this Answer and

without admitting any allegations of the Complaint not otherwise admitted. Salem reserves the

right to assert additional defenses as warranted by facts learned through investigation and

discovery. By asserting the following affirmative defenses, Salem does not contend that it

necessarily bears the burden of proof or persuasion for the issues raised therein.

                                FIRST AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief can be

granted.

                               SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are moot and present no properly justiciable claim.

                                THIRD AFFIRMATIVE DEFENSE

        P laintiff’s alleged copyrighted photographs (the “Works”) that are the subject of Plaintiff's

copyright infringement claim are entirely unoriginal and, therefore, the U.S. Copyright Registrations

issued for these works are invalid and unenforceable.

                                                     4
 Case 1:19-cv-00096-NLH-JS Document 10 Filed 03/08/19 Page 5 of 7 PageID: 45



                                FOURTH AFFIRMATIVE DEFENSE

        The alleged Works upon which Plaintiff's copyright infringement claim is based are not eligible

for copyright protection under the merger doctrine because there are so few ways to express the ideas

embodied in the alleged Works that the ideas and inseparably connected, and thus merge, with Plaintiff's

alleged expression.

                                 FIFTH AFFIRMATIVE DEFENSE

        The alleged Works upon which Plaintiff's copyright infringement claim is based are not eligible

for copyright protection under the scenes a faire doctrine because Plaintiffs alleged expressions are so

commonly associated with or naturally flow from the theme or subject of the alleged Works that they lack

originality and are not eligible for copyright protection.

                                 SIXTH AFFIRMATIVE DEFENSE

        The accused works are not substantially similar to the alleged Works that are the subject of

Plaintiff's copyright registrations and thus there is no claim for copyright infringement.

                                SEVENTH AFFIRMATIVE DEFENSE

        The allegations in the Complaint date back some time and Plaintiff did not undertake reasonable

measures to mitigate its damages .

                                EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff has unclean hands because, with knowledge of the alleged infringement, he failed to

timely seek to enforce any rights it may have concerning the alleged copyrights.

                                 NINTH AFFIRMATIVE DEFENSE

        Plaintiff's claims are barred by the doctrines of waiver, acquiescence, laches, and/or estoppel.

                                 TENTH AFFIRMATIVE DEFENSE

        Plaintiff's claims are barred in that Plaintiff failed to take reasonable steps to protect his purported

intellectual property rights.



                                                      5
 Case 1:19-cv-00096-NLH-JS Document 10 Filed 03/08/19 Page 6 of 7 PageID: 46



                              ELEVENTH AFFIRMATIVE DEFENSE

        To the extent Plaintiff seeks to recover Defendant’s profits from downstream sales of allegedly

infringing copies, Plaintiff's claims are barred by the first sale doctrine.

                               TWELFTH AFFIRMATIVE DEFENSE

        The allegedly infringing works are not being distributed by Defendant and do not appear

on any websites owned or controlled by Defendant and therefore Plaintiff is not entitled to

injunctive relief.

                             THIRTEENTH AFFIRMATIVE DEFENSE

         Plaintiff lacks standing to commence this action because any alleged rights in the Works

have been exclusively transferred to one or more parties that are not a party to the Complaint.

                            FOURTEENTH AFFIRMATIVE DEFENSE

        Plaintiff's claims are barred by the statute of limitations under 17 U.S.C. § 507.



                                         PRAYER FOR RELIEF


        Salem denies that Plaintiff is entitled to any of the relief requested in its Prayer for Relief.

        WHEREFORE, Defendant prays for judgment as follows:

             1. That Plaintiff take nothing by way of its Complaint.

             2. That the Complaint and each and every purported claim for relief therein be

                 dismissed with prejudice.

             3. That Defendant be awarded its costs of suit incurred herein, including attorneys’

                 fees and expenses.

             4. For such other and further relief as the Court may deem proper.




                                                       6
 Case 1:19-cv-00096-NLH-JS Document 10 Filed 03/08/19 Page 7 of 7 PageID: 47



                      CERTIFICATION PURSUANT TO L.CIV.R 11.2

       Salem, by its undersigned attorneys, hereby certifies in accordance with the requirements

of L.Civ.R. 11.2 that the matters in controversy in the within litigation are not to the best of its

knowledge and belief the subject of any other pending action or arbitration proceeding, nor are

any such actions or arbitration proceedings contemplated.


Dated: March 8, 2019                          HODGSON RUSS LLP


                                              By: _/s/ Neil B. Friedman______________
                                              Neil B. Friedman
                                              605 3rd Avenue, Suite 2300
                                              New York, NY 10158
                                              (212) 751-4300


                                              Attorneys for Defendant
                                              Salem Botanicals Corporation




                                                 7
